Citation Nr: 1104006	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-34 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD) prior 
to November 26, 2008.

2.  Entitlement to an initial rating in excess of 50 percent for 
the service-connected PTSD from November 26, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability for compensation purposes (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969 
that included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the RO.

The Veteran filed a claim of service connection for PTSD in 
September 2005.  In a June 2006 rating decision, the RO granted 
service connection and an initial rating of 30 percent for PTSD.  
The Veteran filed a Notice of Disagreement (NOD) as to the 
initial rating assigned in January 2007.  The RO provided a 
Statement of the Case (SOC) in October 2008.  

In correspondence dated in November 2009, the Veteran continued 
to indicate a desire for appellate review.  In February 2010, the 
RO increased the initial rating for the service-connected PTSD to 
50 percent, effective on November 26, 2008.  (See also February 
2010 rating decision).  

Although correspondence to perfect an appeal appears to have been 
untimely, the RO has waived any objection VA may have had as to 
the timeliness of the appeal once the issue of PTSD was certified 
to the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding 
that once the issues are certified to the Board, the RO has 
waived any objection VA may have had as to the timeliness of the 
appeal).  

Unlike an NOD, the filing of a substantive appeal is not 
jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) 
(holding that the penalty of dismissal for failure to file a 
substantive appeal is expressly permissive); Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).

The issues of a rating in excess of 50 percent for the service-
connected PTSD and a TDIU rating are addressed in the REMAND 
portion of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal prior to November 26, 2008, the 
clinical signs and manifestations of the service-connected PTSD 
are shown to have included those of insomnia, irritability, 
indication of avoidance of war-related events, intrusive 
thoughts, flashbacks, nightmares, impairment of concentration and 
memory, disturbances in motivation in mood, difficulty in 
establishing work and social relationships, isolation, 
hypervigilance, exaggerated startle response, social avoidance, 
depression, anxiety, rumination, loss of interest, irritability, 
suicidal ideation without intent, anger problems, trauma-related 
triggers, feelings of detachment and estrangement from others, 
and decreased interest in hobbies and social activities.  

2.  For the period of the appeal beginning in January 2007, the 
service-connected PTSD is shown to have been productive of a 
disability picture that more closely resembled that of 
occupational and social impairment manifested by reduced 
reliability and difficulty in establishing and maintaining 
effective work and social relationships.





CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 
50 percent for the service-connected PTSD have been met for the 
period of the appeal beginning in January 2007.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including 
Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in November 2005, 
December 2005, March 2006, and May 2006 prior to the initial 
adjudication of his claim for PTSD in a June 2006 rating 
decision.  The Veteran received an additional VCAA letter in 
September 2008.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

The Veteran received notice in March 2006 pertaining to the 
downstream disability rating and effective date elements of the 
claim, with subsequent adjudication of his claim in a February 
2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Moreover, it is well to observe that service connection for PTSD 
has been established and an initial rating for the condition has 
been assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to 
this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the 
Veteran service connection for PTSD and assigning an initial 
disability rating, he filed a Notice of Disagreement contesting 
the initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  

The RO provided the Veteran with a Statement of the Case that 
addressed the initial rating assigned for the service-connected 
PTSD, included notice of the criteria for a higher rating, and 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the Veteran 
has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in May 2006, June 2007 
and November 2008.  These examinations are adequate for rating 
purposes.

Further, the Veteran testified at a hearing that focused on the 
elements necessary to substantiate his increased rating claim 
and, through his testimony and his representative's statements, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.  

The Board otherwise concludes that all relevant evidence 
necessary for a fully informed resolution of the issue on appeal 
have been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA medical 
records, VA examination reports, and statements from the Veteran 
and his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Increased Rating for PTSD

The Veteran requests increased compensation for the service-
connected PTSD.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
See Fenderson v. West, 12 Vet App 119 (1999).  

When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. App. 
at 126.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (i.e., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability rating for PTSD is warranted 
when the Veteran exhibits total occupational and 
social impairment due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (i.e., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (i.e., few friends, conflicts with peers or co-
workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (i.e., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (i.e., depressed, avoids friends, neglects family, and is 
unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as "mild" 
or "severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A September 2005 VA treatment record noted that the Veteran was 
employed at an industrial chemical supply company.  He had worked 
for the company for 32 years and had two years until retirement.  
He had been married for 34 years and described his marriage as 
"happy."  He denied a history of any psychiatric 
hospitalization.  He reported drinking 6 to 8 beers a night.  

Upon mental status examination, the Veteran was neatly and 
casually dressed.  He was alert and oriented.  He was guarded and 
mildly agitated.  There was no evidence of a psychosis.  His 
insight and judgment were at least average.  He enjoyed hunting 
and fishing.  The Veteran was not in acute danger to himself or 
others.

A November 2005 VA treatment record reflected complaints of 
jumpiness, difficulty with sleep, wakes up "soaking wet," 
anxiousness, easily startled, flashbacks and depressed mood.  It 
was noted that his mood and affect were depressed and anxious.  
He was diagnosed with chronic PTSD with depression.  His 
medication was increased.

A May 2006 VA examination showed complaints of hypervigilance, 
irritability, anger, difficulty sleeping, nightmares, flashbacks 
(i.e., awakens screaming and sweating), social avoidance (i.e., 
difficulty being around other people), difficulty with impulse 
control (i.e., explodes and smashes things), and alcohol 
consumption (6 to 12 beers daily).  

After service, the Veteran worked for a construction company for 
about 6 years.  He was asked to quit or leave a number of 
construction jobs, because he did not like taking orders.  He had 
worked for over 30 years at a chemical supply company on a full-
time basis. He never missed work and was able to function in that 
capacity since he did not have to interact with people to make 
deliveries.  He reported having a "good" relationship with his 
daughter and wife and had several friends and enjoyed hunting and 
fishing.  He denied having any history of suicide attempts.  

Upon mental status examination, the Veteran's thoughts were 
logical and coherent.  There was no evidence of delusions.  He 
indicated that occasionally he hears voices and noises.  He 
denied suicidal or homicidal ideation.  He was able to maintain 
personal hygiene and basic activities of daily living.  He was 
involved in a number of projects (i.e., "tinkerer) and did yard 
work and some cooking.  

The Veteran was fully oriented to person, place and time.  There 
was no evidence of memory problems.  The rate and flow of speech 
was normal.  There was no evidence of panic attacks.  The Veteran 
was diagnosed with mild, chronic PTSD.  He was assigned a GAF 
score of 65 due solely to PTSD symptoms.  The VA examiner noted 
that the Veteran's employment position of making deliveries 
allowed him to work by himself and contributed greatly to his 
ability to work consistently over the years.

A January 2006 VA treatment record reflected complaints of anger 
attacks, which were more controlled.  He also had not had any 
intense frustration or sweating and felt more relaxed.  He 
avoided triggers to his anger.  His mood was dysphoric.  He had 
anxiety.  He reported that his medications had been helping him 
to a certain extent.  

A March 2006 VA treatment record noted difficulty sleeping, anger 
issues, nightmares and irritability.  His insight and judgment 
were intact.  

A September 2006 VA treatment record noted difficulty with sleep.  
The occurrence of intrusive thoughts, irritability, concentration 
difficulty, hypervigilance, and exaggerated startle response had 
decreased, but flashbacks and physiological reactivity had 
increased.  

A November 2006 VA treatment record noted that the Veteran 
reported having less irritability with therapy.  

A January 2007 VA treatment record noted that the Veteran had an 
altercation with a woman at a dance.  

In his January 2007 Notice of Disagreement, the Veteran reported 
having nightmares and flashbacks on a daily basis.  He stated 
that he was no longer able to function socially, industrially and 
emotionally and that his condition has worsened in that he was no 
longer able to work.  He reported that his PTSD symptoms were 
manifested by sleep disturbance, irritability, anger, hyper-
arousal, social avoidance, and occupational and industrial 
impairment.  He stated that the last time he was able to work 
effectively was in 1999.

The Veteran underwent another VA examination in June 2007.  He 
reported having a good relationship with his wife and daughter 
and having them complain that he isolated himself in the basement 
frequently.  He ate meals with his wife and grew a vegetable 
garden.  He went out to eat twice a month, but was reluctant to 
go to crowded malls, movie theaters or sporting events because of 
feelings of discomfort in crowds.  

The Veteran's father came over about once a month, and his wife's 
brother came over once a week.  He used to golf about three years 
ago, but did not like the social interaction.  He liked to fish 
alone about every two weeks.  A typical day consisted of 
showering and getting dressed.  He also worked in the garden and 
spends time in his basement on the computer.  He occasionally 
assisted his wife with paying bills, buying groceries, doing 
laundry, and washing dishes at her request.  He also mowed the 
lawn.  He was totally independent in all aspects of activities of 
daily living.  

With regard to employment history, the Veteran reported working 
for 33 years at a wholesale janitorial supply house.  He did not 
work directly with customers (i.e., back of the warehouse and/or 
administrative).  The Veteran reported recently working 12 hours 
a week instead of 40 hours.  He might increase his hours 
gradually, but liked working part-time.  He reported drinking 10 
to 12 beers most days of the week.  It was noted that the Veteran 
was prescribed Trazodone and Citalopram for this PTSD.  

The Veteran stated that the medication helped to manage his anger 
and that he felt less depressed.  There was no remission of 
symptoms since onset of treatment.  There has been no history of 
psychiatric admissions.  The Veteran was considered competent to 
manage his funds.

Upon mental status examination, the Veteran was well-groomed, 
well-oriented, cooperative and relevant.  His mood appeared 
mildly depressed; his affect was restricted.  He denied current 
suicidal ideation or psychotic symptoms.  There was no evidence 
of delusions or a formal thought disorder.  

The Veteran complained of nightmares, night sweats, difficulty 
sleeping, and triggers (i.e., loud noises, crowds, war movies, 
and helicopters).  He reported difficulty with irritability, 
flare-ups of anger, attention and concentration.  He also stated 
it was difficult to show much affection.  

His insight and judgment were adequate.  However, he showed some 
lack of insight with his alcohol consumption.  He was diagnosed 
with chronic, mild to moderate PTSD.  He was assigned a GAF score 
of 65 due to PTSD alone and a GAF score of 60 due to PTSD and 
alcohol abuse.  It was noted that the alcohol abuse was not 
secondary to the PTSD.

The VA treatment records from January 2007 to December 2008 
reflect treatment for PTSD.  The Veteran reported having moderate 
to severe depression, but no suicidal ideation.  During this 
period, he complained of difficulty with sleep, irritability, 
being easily startled, nightmares/dreams, anger, avoidance of big 
crowds, survivor's guilt, hypervigilance, being emotionally 
withdrawn and detached, and preoccupation.  He denied suicidal or 
homicidal ideation.  

In April 2007, there was noted to be a worsening in the PTSD 
condition with increased anger, isolation and emotional 
detachment.  It was noted that his ability to work was impaired 
as a result of his social avoidance.  

In August 2007, the Veteran was diagnosed with depressive 
disorder secondary to PTSD and alcohol dependence secondary to 
PTSD.  Upon mental status evaluation in June 2008, his affect was 
appropriate with mood.  His responses were appropriate, coherent 
and goal-directed.  Insight was present and judgment intact.  

In an August 2008 VA treatment record, the Veteran was assigned a 
GAF score of 45.  He reported having hypervigilance, difficulty 
sleeping, panic attacks, excessive worry, anger issues, 
irritability and social isolation.  He had only been able to work 
part-time and changed his job to avoid social interaction (i.e., 
from salesman to working in a warehouse).

A July 2008 written statement from the Veteran's wife stated, in 
part, that the Veteran's hygiene started to deteriorate for the 
past few years (i.e., "went from a neat well-groom man to one 
who really did not care how he looked").  She also stated that 
he stopped socializing and started to avoid crowds and showed 
decreased enjoyment in things and people he use to enjoy.  He was 
short-tempered and had more difficult with communication.  

A July 2008 statement from the Veteran's son noted, in part, that 
his father had become extremely reclusive.  He stated that his 
father also sat with his back to a corner to feel safe.

In a July 2008 written statement the Veteran reported, in part, 
that he had difficulty with sleep, anger, and socializing, which 
impaired his ability to work.  He stated that he was not able to 
function around others due to anxiety and stress.

The Veteran was afforded another VA examination in November 2008.  
The Veteran complained of sleeping difficulty, nightmares, 
flashbacks, exaggerated startle response, impaired concentration, 
survivor's guilt, difficulty showing affection, irritability, 
interpersonal/social discomfort and social avoidance.  

The VA examiner noted that the Veteran had not had any 
psychiatric hospitalizations, but had been taking medication and 
was being monitored for his PTSD.  The Veteran had decreased his 
alcohol consumption to 2 to 3 beers daily.

Upon mental status examination, the Veteran was appropriately 
dressed and groomed.  His affect was moderately decreased in 
range and intensity, but stable.  His thought processes were 
logical and goal-directed.  His thought content was free of any 
evidence of delusional ideations, hallucinatory perceptions, 
obsessive-compulsive tendencies, or panic attacks.  He 
acknowledged vague suicidal ideation without intent that had been 
present for most of his life.  He denied any homicidal ideation, 
but acknowledged road rage.  He was diagnosed with PTSD and 
assigned a GAF score of 50.  It was noted that he worked part-
time to deal less with other individuals.  The VA examiner stated 
that he would "rate his overall occupational and social 
impairment to be moderate."

At the September 2010 hearing, the Veteran testified that he 
received therapy approximately every two to three months for his 
PTSD.  The Veteran symptomatology consisted of being edgy and 
having difficulty with sleeping, nightmares, hypervigilance and 
social avoidance.  He had a few friends and sometimes took a trip 
to the mountains (once or twice a year) and went fishing.  (Id. 
at 4).  His wife testified, in essence, that he had few friends 
and isolated himself in the basement.  She also stated that 
communication in their relationship had deteriorated.

The Board initially notes that GAF scores are significant 
descriptive statements referable to the Veteran's disability 
picture that must be considered in this case.  However, they must 
be weighed in light of all relevant evidence.  See, i.e., Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet 
App. 429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).  

In the present case, no rationale was provided for the GAF score 
of 45 in the VA treatment report in August 2008, greatly 
attenuating the probative value of the GAF score itself, as 
compared to earlier findings that were well supported by 
reasoning and examination results, as previously discussed.  

Further, the November 2008 VA examiner assigned the Veteran a GAF 
score of 50, but stated overall the Veteran had "moderate" 
occupational and social impairment.  As such, it too cannot 
reflect more than one opinion that suggests an increase in 
severity of the service-connected PTSD.

Clearly, the earlier recorded GAF scores show that the service-
connected PTSD was not as disabling during the initial stage of 
the appeal.  The May 2006 VA examination assigned a GAF score of 
65 and identified the service-connected PTSD as being mildly 
disabling.  

Significantly, the VA examination in June 2007 opined that the 
service-connected PTSD was productive of mild to moderate 
disablement.  This, in the Board's opinion, is the first showing 
of examination findings that suggested a level of impairment 
approaching that occupational and social inadaptability 
manifested by reduced reliability and productivity.   Moreover, 
the VA treatment record dated in January 2007 is the first 
evidence of impaired social adaptability that would be reflective 
of a worsening of the service-connected disability picture.  

Moreover, during this period, the Veteran was noted to be 
isolated to some degree in the community and to have impairment 
in the relationship with his wife due to his current symptoms.  
This clinical picture, in the Board's opinion, is suggestive of a 
level of impairment manifested by difficulty in establishing and 
maintaining effective work and social relationships.  

Yet, during this initial period, the Veteran was noted to have 
enjoyed a full working career for over 33 years and had been 
married for over 39 years.  He also stated that he had a few 
friends and enjoyed fishing.  This information clearly is not 
consistent with inability to establish and maintain effective 
relationships.

For the initial period of the appeal, the service-connected PTSD 
is shown by the VA medical reports to have been manifested by 
symptoms such as insomnia, irritability, indication of avoidance 
of war-related events, intrusive thoughts, flashbacks, 
nightmares, impairment of concentration and memory, disturbances 
in motivation in mood, difficulty in establishing work and social 
relationships, isolation, hypervigilance, exaggerated startle 
response, social avoidance, depression, anxiety, 
rumination/preoccupation, suicidal ideation with intent, loss of 
interest, and irritability.  

Accordingly, for initial period of the appeal beginning in 
January 2007, the level of disablement is found to have more 
nearly approximated the criteria for a rating of 50 percent 
pursuant to Diagnostic Code 9411.  See also Fenderson, supra.  
This rating is based on the medical evidence from this periods 
that tends to show moderate impairment attributable to the 
service-connected PTSD.  

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There is no 
showing that the service-connected PTSD is productive of an 
exceptional or unusual a disability picture so as to obviate the 
application of regular schedular criteria established for the 
purpose of rating the service-connected disability.  Thus, the 
consideration of a higher rating on an extraschedular basis need 
not be addressed at this time.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 50 percent for the service-connected PTSD 
beginning in January 2007, is granted, subject to the law and 
regulations controlling the payment of VA monetary benefits.


REMAND

Here, as noted, the service-connected disabilities include PTSD, 
now evaluated as 50 percent disabling and defective hearing, 
rated as 10 percent disabling.  

The Board finds that another VA examination is required to assess 
the current severity of his PTSD and address the impact that all 
of the service-connected disabilities have on the Veteran's 
ability to work.

In addition, updated medical information concerning the service-
connected PTSD is needed.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010).  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to obtain all records referable treatment 
received by the Veteran for his service-
connected PTSD that are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

The Veteran in this regard should be 
informed that he may submit evidence to 
support his claims for an initial rating in 
excess of 50 percent for the service-
connected PTSD or a TDIU rating.  

2.  The RO then should schedule the Veteran 
for a VA examination in order to determine 
the current severity of his service-
connected PTSD.  

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  

The examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning scale score that 
represents the level of impairment due to 
the Veteran's psychiatric disability, and 
an explanation of what the score means.

The examiner also should render an opinion 
as to whether the service-connected PTSD 
currently precludes the Veteran from 
obtaining and maintaining substantially 
gainful employment consistent with this 
work and educational background.   

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.
 
2.  Following completion of all indicated 
development to the extent possible, the RO 
should readjudicate the Veteran's claims 
for an initial rating in excess of 50 
percent for the service-connected PTSD and 
a TDIU rating in light of all the evidence 
of record.   If any benefit sought on 
appeal remains denied, then the Veteran and 
his representative should be furnished with 
a fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


